Citation Nr: 1640968	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  10-32 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional (VA) Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a recurrent skin disorder to include a rash, skin growths, and a lentigo.  


REPRESENTATION

Appellant represented by:	J. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1968 to September 1971.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied service connection for bilateral hearing loss and a skin disorder.  In December 2012, the Board remanded the Veteran's appeal to the RO for additional action.  

In April 2015, the Board granted service connection for bilateral hearing loss and remanded the issue of service connection for a skin disorder to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran's attorney advances that the report of the April 2016 VA skin examination afforded the Veteran in response to the Board's remand instructions is inadequate for evaluation purposes as it fails to address all of the Veteran's recurrent skin disabilities and is internally inconsistent.  He requests that the Veteran's appeal be again remanded to the RO so that the Veteran may be afforded another VA skin evaluation conducted by an appropriate medical professional.  

The report of the April 2016 VA skin evaluation states that the Veteran presented an in-service history of recurrent skin symptoms including "a rash on his upper back that is only there when he is exposed to the sun in that area" and "four skin lesions ... [including] one on left side of his upper scalp[, o]ne on his right volar forearm and one on each temporal area."  The Veteran was reported to have "had a lesion removed from his shoulder [diagnosed] with lentigo."  On examination, the Veteran was found to concurrently have both "a benign or malignant neoplasm or metastases related to any of the diagnoses in the Diagnosis section" and no "benign or malignant skin neoplasms (including malignant melanoma)."  A diagnosis of a lentigo was advanced.  The "date of diagnosis" was noted as 2008.  A lentigo is a small flat tan to dark brown or black macular melanosis on the skin resembling a freckle clinically, but histologically distinct because of the presence of an increased number of normal-appearing melanocytes along the dermoepidermal junction.  See DORLAND's ILLUSTRATED MEDICAL DICTIONARY, 914-15 (28th ed. 1994).  The examiner concluded that the "condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The VA physician's assistant commented that: "September 2008 treatment records show a biopsy of a pigmented lesion on the Veteran's left shoulder diagnosed as Lengito (sic);"  "[a l]entigo is a benign pigmented macule that results from increased activity of epidermal melanocytes and usually appear during childhood;" "[w]hen asked which lesions the Veteran was claiming as service-connected, he pointed out four lesions : one on left side of his upper scalp, one on his right volar forearm, and one on each temporal area;" "[t]hese lesions were not previously noted in his medical records that I could find;" "these lesions appeared to be age related lesions;" "it [is] my opinion that the rash the Veteran pointed out in clinic is less likely than not related to his service;" and "[t]hese lesions appear age related and no evidence can be found in the Veteran's medical records to support they were present during his time in service and/or at his exit exam."  

The April 2016 VA skin examination report fails to advance diagnoses for all of the identified skin abnormalities and contains numerous internal inconsistencies.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA skin evaluation is necessary in order to adequately resolve the issues raised by the instant appeal.  

Clinical documentation dated after April 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his recurrent skin disorders since April 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after April 2016.  

3.  Schedule the Veteran for a VA skin examination conducted by a physician in order to determine the nature and etiology of his recurrent skin disabilities and their relationship, if any, to active service.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent skin disorder had its onset during active service; is related to the Veteran's documented in-service rash and/or service in the Republic of Vietnam; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Readjudicated the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

